           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHRISTOPHER MCDANIEL                                               PLAINTIFF

v.                          No. 3:19-cv-118-DPM

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON; and UNILEVER UNITED
STATES, INC.                                                     DEFENDANTS

                                   ORDER
     Stipulation, NQ 4, noted. Unilever United States, Inc. is dismissed
without prejudice.   FED.   R. Crv. P. 41(a)(l)(A)(i).
     So Ordered.


                                           D.P. MarshaI(Jr.
                                           United States District Judge

                                              11 #la. y .;2017
